DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 9/23/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/12/2022 listed below have been reconsidered as indicated.
a)	The amendments addressing sequence disclosure requirements are acknowledged.

b)	The objections to the specification are withdrawn in view of the amendments to the specification.

c)	The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.

d)	The rejections of claims 1-3, 5-8, 10-11 and 13 under 35 U.S.C. 103 as being unpatentable over Kim (J Microbiol Biotechnol. 2010. 20(6):1022-1026) and Oliveria (Nucleic Acids Research. 2014. 42(16):10618-10631) are withdrawn in view of the amendments to the claims.

e)	The rejections of: claim 4 under 35 U.S.C. 103 as being unpatentable over Kim (J Microbiol Biotechnol. 2010. 20(6):1022-1026) and Oliveria (Nucleic Acids Research. 2014. 42(16):10618-10631) as applied to claim 1, and in further view of Sater (PLOS ONE. 2015. 10(12):e0144612); claim 9 under 35 U.S.C. 103 as being unpatentable over Kim (J Microbiol Biotechnol. 2010. 20(6):1022-1026) and Oliveria (Nucleic Acids Research. 2014. 42(16):10618-10631) as applied to claim 1, and in further view of Motherway (PLoS ONE. 2014. 9(4):e94875); claim 12 under 35 U.S.C. 103 as being unpatentable over Kim (J Microbiol Biotechnol. 2010. 20(6):1022-1026) and Oliveria (Nucleic Acids Research. 2014. 42(16):10618-10631) as applied to claim 1, and in further view of Fidock (US 2013/0216579 A1); and claim 14 under 35 U.S.C. 103 as being unpatentable over Kim (J Microbiol Biotechnol. 2010. 20(6):1022-1026) and Oliveria (Nucleic Acids Research. 2014. 42(16):10618-10631) as applied to claim 1, and in further view of Boyle (WO 2015/148680 A1), are withdrawn in view of the amendments to the claims.
The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states “using epigenetic information of methylated DNA sequences obtained via sequencing”. It is unclear if the claimed method requires a step of obtaining information of methylated DNA sequences or if the phrase is simply describing the source of the epigenetic information to be used in step (a).
Claims 2-14 and 43 depend from claim 1 and are rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11, 13 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo (Journal of Bacteriology. 2015. 197(11):1939-1951).
Regarding claims 1, 5, 6, 7, 9, 10 and 43, Huo teaches performing bisulfite sequencing and SMRT sequencing on bacterial polynucleotides (p. 1940, Pacific Biosciences SMRT sequencing and Targeted bisulfite sequencing). Huo teaches identifying recognition sites for RM systems using the bisulfite sequence data for the whole genome at each position (p. 1943-1945).
Huo teaches detecting the recognition sites for RM systems in a heterologous polynucleotide in the form of DNA plasmid pCF10 (p. 1946).
Huo teaches modifying the sequence of pCF10 by modifying the recognition sites for the RM systems (p. 1946), and thus renders the plasmid resistant to restriction endonuclease degradation.
While Huo teaches the above methods, Huo does not teach identifying recognition sites for CRISPR systems in the bacterial polynucleotides.
However, Huo teaches that the bacteria possess a type II CRISPR-Cas locus that protects it from mobile genetic element acquisition (p. 1948).
It would have been prima facie obvious to identify recognition sites for RM systems and recognition sites for CRISPR systems in the bacterial polynucleotides and the plasmids and further to have modified any recognition sites in the plasmid to render them resistant to one system, the other or both systems. One would have been motivated to make such modifications because it would aid in one understanding how mobile genetic element acquisition is controlled in bacteria.
It is noted that one or more of the recognition sites is required to be modified, which broadly encompasses modifying only a recognition site for a RM system or recognition site for a CRISPR system.
Regarding claim 2, Huo teaches de novo synthesis of the plasmid by propagation in bacteria (p. 1946).
Regarding claim 3, Huo teaches synonymous codon substitution by modifying a base in the sequence (p. 1946).
Regarding claim 4, Huo is silent regarding the recognition sites being in a coding sequence, thus renders obvious the elements of claim 4.
Regarding claim 8, Huo teaches the polynucleotide is altered relative to a reference sequence, i.e. the sequence in the bacterial polynucleotide (p. 1946) or between plasmids propagated in different bacteria (p. 1946).
Regarding claim 11, because Huo changes polynucleotide sequences through base modification and not the type of the canonical base, the resulting plasmid recapitulates preferential codon bias of the bacteria.
Regarding claim 13, Huo teaches modifying the plasmid in OG1RF bacteria, which have M.EfaRFII, an enzyme that modifies adenine residues (p. 1946; and Table 2).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo (Journal of Bacteriology. 2015. 197(11):1939-1951) as applied to claim 1 above, and in further view of Fidock (US 2013/0216579 A1; cited on the 4/11/2019 IDS).
	Claim 12 specifies the polynucleotide “is altered” and is interpreted as limiting how the “modifying” of step (c) is carried out.
	Regarding claim 12, Huo renders obvious the elements of claim 1 as required by claim 12. 
	Huo fails to explicitly teach alterations via synonymous codon substitution using splicing by overlap extension (SOEing).
	However, Fidock teaches synonymous codon substitution using splicing by overlap extension (para. 18; and para. 142).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method Huo by replacing bacterial based propagation of the plasmid with the teaching of Fidock for the purpose of altering the methylation status of the exogenous nucleic acid to avoid R-M-mediated degradation without altering the amino acid sequence of any encoded protein.

	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo (Journal of Bacteriology. 2015. 197(11):1939-1951) as applied to claim 1 above, and in further view of Boyle (WO 2015/148680 A1; cited on the 4/11/2019 IDS).
	Regarding Claim 14, Huo renders obvious the elements of claim 1 as required by claim 14. 
	Huo fails to explicitly teach the bacteria is from the recited list in claim 14.
	Boyle teaches the bacteria could be Actinobacteria (para. 90; para. 89).
	It would have been prima obvious to one of ordinary skill in the art at the time of the invention to modify the method of Huo with the teaching of Boyle for the purpose of engineering a probiotic comprising an exogenous gene of interest that conveys beneficial properties to the probiotic that is not inhibited by endogenous cellular immunity systems such as restriction-modification systems.
Claim(s) 1-11 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (mSphere. 2016. 1(3):1-13) in view of Huo (Journal of Bacteriology. 2015. 197(11):1939-1951).
Regarding claims 1, 2, 5, 6, 7, 8, 10 and 11, Price teaches identifying recognition sites for CRISPR systems in the bacterial polynucleotides and modifying the sequences of plasmid polynucleotides to be resistant to CRISPR degradation via mutation (p. 4-5).
Price further teaches modifying the sequencings of plasmids by altering the methylation status of the plasmids to be resistant to CRISPR degradation (p. 4-5).
While Price teaches the above methods, Price does not specifically teach sequencing bacterial polynucleotides. Price does mention the Huo reference as being related to the work.
Regarding claims 1, 5, 6, 7, 9, 10 and 43, Huo teaches performing bisulfite sequencing and SMRT sequencing on bacterial polynucleotides (p. 1940, Pacific Biosciences SMRT sequencing and Targeted bisulfite sequencing). Huo teaches identifying recognition sites for RM systems using the bisulfite sequence data for the whole genome at each position (p. 1943-1945).
Huo teaches detecting the recognition sites for RM systems in a heterologous polynucleotide in the form of DNA plasmid pCF10 (p. 1946).
Huo teaches modifying the sequence of pCF10 by modifying the recognition sites for RM systems (p. 1946), and thus renders the plasmid resistant to restriction endonuclease degradation.
It is noted that one or more of the recognition sites is required to be modified, which broadly encompasses modifying only a recognition site for a RM system or recognition site for a CRISPR system.
Regarding claim 2, Huo teaches de novo synthesis of the plasmid by propagation in bacteria (p. 1946).
Regarding claim 3, Huo teaches synonymous codon substitution by modifying a base in the sequence (p. 1946).
Regarding claim 4, Huo is silent regarding the recognition sites being in a coding sequence, thus renders obvious the elements of claim 4.
Regarding claim 8, Huo teaches the polynucleotide is altered relative to a reference sequence, i.e. the sequence in the bacterial polynucleotide (p. 1946) or between plasmids propagated in different bacteria (p. 1946).
Regarding claim 11, because Huo changes polynucleotide sequences through base modification and not the type of the canonical base, the results plasmid recapitulates preferential codon bias of the bacteria.
Regarding claim 13, Huo teaches modifying the plasmid in OG1RF bacteria, which have M.EfaRFII, an enzyme that modifies adenine residues (p. 1946; and Table 2).
	It would have been prima obvious to have modified the methods of Price by combining it with the methods of Huo because Price is based on the information previously established by Huo. Therefore, any attempt to replicate the findings and/or apply the methods to a different type of bacterial model would involve completing the combined teachings and methods of Huo and Price.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (mSphere. 2016. 1(3):1-13) in view of Huo (Journal of Bacteriology. 2015. 197(11):1939-1951) as applied to claim 1 above, and in further view of Fidock (US 2013/0216579 A1; cited on the 4/11/2019 IDS).
	Claim 12 specifies the polynucleotide “is altered” and is interpreted as limiting how the “modifying” of step (c) is carried out.
	Regarding claim 12, the combination renders obvious the elements of claim 1 as required by claim 12. 
	The combination fails to explicitly teach alterations via synonymous codon substitution using splicing by overlap extension (SOEing).
	However, Fidock teaches synonymous codon substitution using splicing by overlap extension (para. 18; and para. 142).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the methods of Price and Huo by replacing bacterial based propagation of the plasmid with the teaching of Fidock for the purpose of altering the methylation status of the exogenous nucleic acid to avoid R-M-mediated degradation without altering the amino acid sequence of any encoded protein.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (mSphere. 2016. 1(3):1-13) in view of Huo (Journal of Bacteriology. 2015. 197(11):1939-1951) as applied to claim 1 above, and in further view of Boyle (WO 2015/148680 A1; cited on the 4/11/2019 IDS).
	Regarding Claim 14, the combination renders obvious the elements of claim 1 as required by claim 14. 
	The combination fails to explicitly teach the bacteria is from the recited list in claim 14.
	Boyle teaches the bacteria could be Actinobacteria (para. 90; para. 89).
	It would have been prima obvious to one of ordinary skill in the art at the time of the invention to modify the method of Huo with the teaching of Boyle for the purpose of engineering a probiotic comprising an exogenous gene of interest that conveys beneficial properties to the probiotic that is not inhibited by endogenous cellular immunity systems such as restriction-modification systems.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634